Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 14:	“geometry processing logic configured to…;” and
“rendering logic configured to…”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows the following structure corresponding to the claim limitations: Page 2, lines 1-2, of the specification state, “The geometry processing logic 104 and the rendering logic 106 may be implemented on a GPU and may share some processing resources, as is known in the art.”
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heggelund et al. (U.S. Patent Application Publication No. 2019/0188896), referred herein as Heggelund, in view of Venkatesh et al. (U.S. Patent Application Publication No. 2021/0097639), referred herein as Venkatesh.
Regarding claim 1, Heggelund teaches a method of rendering primitives in a graphics processing system which is configured to use a rendering space which is subdivided into a plurality of regions (para 35; para 38, lines 1-9), the method comprising: a geometry processing phase comprising: determining, for each of a plurality of primitives which are present in a region, whether the primitive totally covers the region (para 51); and storing data for the primitives which are present in the region, wherein the stored data comprises data for each of the primitives which are determined to totally cover the region (paras 53 and 57); and a rendering phase for rendering primitives within the region comprising: retrieving the stored data for the primitives which are present in the region; selectively processing the primitives which are present in the region based on the retrieved data to determine which sample points within the region are covered by the primitives, wherein if the retrieved data indicates total coverage of the region for a particular primitive then said processing to determine which sample points within the region are covered by the particular primitive is skipped (para 64; para 66, lines 1-13; para 75); and determining rendered values at the sample points within the region based on the primitives which cover the respective sample points (paras 83 and 85).
In Heggelund, when selectively processing the primitives, a determination is made as to whether primitives totally cover the region, thus it can be inferred that this necessitates “data to indicate total coverage of the region.”  However, Heggelund does not explicitly discuss storing data to indicate total coverage of the region.
Venkatesh teaches a method of rendering primitives in a graphics processing system, comprising a geometry and rendering phase to determine rendering values based on primitive coverage (para 208, lines 1-19), and further comprising storing data for primitives present in a region, including data to indicate total coverage of the region (para 204, lines 1-11).  It would have been obvious to one of ordinary skill in the art to store data indicating total coverage of the region because as taught by Venkatesh, this helps to retain higher quality rendering output without sacrificing processing performance (see, for example, Venkatesh para 5 and para 33, lines 1-11).
Regarding claim 2, Heggelund in view of Venkatesh teaches the method of claim 1, wherein the geometry processing phase further comprises: receiving a set of primitives; and determining which primitives from said set of primitives are present in the region to thereby determine said plurality of primitives which are present in the region; wherein said storing data for the primitives which are present in the region comprises storing primitive indication data for the region to indicate the determined plurality of primitives which are present in the region (Heggelund, paras 35 and 38; para 45, lines 1-4; para 51, lines 1-3; Venkatesh, para 204, lines 1-22); and wherein the rendering phase further comprises: based on the primitive indication data for the region, retrieving primitive data for the primitives which are present in the region, wherein said determining rendered values comprises using the retrieved primitive data (Heggelund, para 64, the last 7 lines; paras 83 and 91; Venkatesh, para 208, lines 8-19).
Regarding claim 4, Heggelund in view of Venkatesh teaches the method of claim 1, wherein said determining whether a primitive totally covers a region comprises determining whether the primitive covers every sample point in the region (Heggelund, pps 42 and 51; para 65).
Regarding claim 5, Heggelund in view of Venkatesh teaches the method of claim 1, wherein said determining whether a primitive totally covers a region comprises determining whether the primitive covers the entire area of the region (Heggelund, paras 49 and 51).
Regarding claim 7, Heggelund in view of Venkatesh teaches the method of claim 1, wherein said determining whether a primitive totally covers a region comprises: for each edge of the primitive: determining which of the corners of the region is most likely to be outside of the edge; and determining whether the determined corner is inside the edge (Heggelund, paras 48 and 51).
Regarding claim 8, Heggelund in view of Venkatesh teaches the method of claim 1, wherein the region is a tile of the rendering space (Heggelund, para 36).
Regarding claim 9, Heggelund in view of Venkatesh teaches the method of claim 1, wherein the region is a group of tiles of the rendering space (Heggelund, paras 38 and 87).
Regarding claim 10, Heggelund in view of Venkatesh teaches the method of claim 1, wherein the data to indicate total coverage of the region for a primitive comprises a flag to indicate total coverage of the region (Heggelund, paras 53 and 57; Venkatesh, para 204, lines 1-11).
Regarding claim 11, Heggelund in view of Venkatesh teaches the method of claim 1, wherein the rendered values represent: an image of a scene as viewed from a viewpoint; or a texture to be applied to a surface in a scene (Heggelund, paras 36 and 42).
Regarding claim 12, Heggelund in view of Venkatesh teaches the method of claim 1, wherein the rendering phase for a current render is performed after the geometry processing phase for the current render has completed (Venkatesh, fig 15; para 168, the last 6 lines; para 208).
Regarding claim 13, Heggelund in view of Venkatesh teaches the method of claim 1, wherein the geometry processing phase is performed without performing rasterisation on primitives (Venkatesh, para 64, lines 1-11 and the last 13 lines; para 168, the last 6 lines).
Regarding claims 14, 15, 17, and 18, the limitations of these claims substantially correspond to the limitations of claims 1, 2, 4, and 5, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the medium and integrated circuit, which are taught by Heggelund, paras 123, 129, and 132; and Venkatesh, para 18 and para 43, lines 1-9); thus they are rejected on similar grounds.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heggelund, in view of Venkatesh, and further in view of Kakarlapudi et al. (U.S. Patent Application Publication No. 2017/0330372), referred herein as Kakarlapudi.
Regarding claim 3, Heggelund in view of Venkatesh teaches the method of claim 2, wherein the primitive indication data for the region is stored for the region, and wherein the data for primitives to indicate whether the primitives totally cover the region is stored for the region (Heggelund, paras 53 and 57; Venkatesh, para 204, lines 1-11).
Heggelund in view of Venkatesh does not explicitly teach storing this data in a control list.
Kakarlapudi teaches a method of rendering primitives in a graphics processing system using a rendering space divided into a plurality of regions, comprising a geometry phase and rendering phase (paras 21-23; paras 117 and 118), and further comprising storing primitive indication data in a control list for the region (paras 126 and 129; para 163).  It would have been obvious to one of ordinary skill in the art to utilize control lists because as taught by Kakarlapudi, this helps reduce memory and processing loads without reducing output image quality (see, for example, Kakarlapudi, para 8, lines 1-6; paras 9 and 10; para 131).
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heggelund, in view of Venkatesh, and further in view of Boudier (U.S. Patent Application Publication No. 2017/0084078), referred herein as Boudier.
Regarding claim 6, Heggelund in view of Venkatesh teaches the method of claim 1, wherein said determining whether a primitive totally covers a region comprises utilizing bounding boxes, wherein the primitive is triangular (Heggelund, paras 35 and 164; Venkatesh, para 78 and para 98, lines 1-5).
Heggelund in view of Venkatesh does not teach determining an axis-aligned bounding box of the primitive; determining a size of the bounding box in both horizontal and vertical directions; comparing the size of the bounding box in the horizontal direction (BBx) with a size of the region in the horizontal direction (Rx), and comparing the size of the bounding box in the vertical direction (BBy) with a size of the region in the vertical direction (Ry), wherein the region is rectangular, wherein the primitive is determined to not totally cover the region if any of the following conditions are satisfied: (i) BBx < Rx, (ii) BBy < Ry, or (iii) (BBx < 2Rx) AND (BBy < 2Ry).
Boudier teaches a method of rendering primitives in a graphics processing system using a rendering space divided into a plurality of regions, comprising a geometry phase and rendering phase (paras 40 and 41), and comprising determining an axis-aligned bounding box of the primitive, determining a size of the bounding box in both horizontal and vertical directions, comparing the size of the bounding box in the horizontal direction (BBx) with a size of the region in the horizontal direction (Rx), and comparing the size of the bounding box in the vertical direction (BBy) with a size of the region in the vertical direction (Ry), wherein the region is rectangular, wherein the primitive is determined to not totally cover the region if any of the following conditions are satisfied: (i) BBx < Rx, (ii) BBy < Ry, or (iii) (BBx < 2Rx) AND (BBy < 2Ry) (para 64, lines 1-14; para 66; para 67, lines 1-14).  It would have been obvious to one of ordinary skill in the art to utilize such bounding boxes because as taught by Boudier, this helps reject primitives that do not cover samples, such that computations during rasterization can be reduced and primitive processing throughput can be improved (see, for example, Boudier, paras 23 and 24).
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Falchetto (U.S. Patent Application Publication No. 2008/0211810); Graphic rendering method and system comprising a graphic module.
Nystad (U.S. Patent Application Publication No. 2010/0110102); Methods of and apparatus for processing computer graphics.
Wang (U.S. Patent Application Publication No. 2015/0109293); Selectively merging partially-covered tiles to perform hierarchical Z-culling.
Akenine-Moller (U.S. Patent No. 10,217,272); Zero-coverage rasterization culling.
Wang (U.S. Patent Application Publication No. 2017/0352182); Dynamic low-resolution Z test sizes.
Isomäki (U.S. Patent Application Publication No. 2017/0024927); Method of and apparatus for processing graphics.
Kleen (U.S. Patent Application Publication No. 2017/0309027); Method and apparatus for processing graphics.
Heggelund (U.S. Patent Application Publication No. 2020/0074721); Graphics processing.
Berghoff (U.S. Patent No. 10,614,549); Varying effective resolution by screen location by changing active color sample count within multiple render targets.
Engh-Halstvedt (U.S. Patent No. 11,030,783); Hidden surface removal in graphics processing systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613